—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 30, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant, am instructor at the American Language Institute at New York University, failed to report for her first week of assigned teaching in January 1996 and was discharged for violating the employer’s policy which required instructors to inform the employer of any intended absences and/or substitute arrangements. Despite being aware of this policy, claimant arranged for a substitute to cover her classes well over a month before classes were scheduled to begin, yet failed to so inform her employer. We conclude that substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant lost her employment under disqualifying circumstances. An employee’s knowing violation of an employer’s established policies and procedures has been held to constitute disqualifying misconduct (see, Matter of Rothman [Sweeney], 242 AD2d 818; Matter of Derian [Sweeney], 239 AD2d 722).
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.